Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendments dated 7/6/22 are hereby entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-20 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being.

In regard to Claims 1 and 19, the following limitations can be performed as a mental process by a human being, in terms of mentally performing
[a] full-body movement analysis method for providing a quantitative movement assessment, comprising the steps of:
[…]
(c)	[receiving] video […], pressure data […], and motion data during an individual’s movement training;
(d)	performing beat extraction…audio sample;
(e)    	synchronizing [received] video, pressure data and motion data with audio using the identified timestamps;
(f)    transferring the collected data […];
(g)    receiving the transferred data […];
(h)    conducting a full-body movement analysis of the individual using the transferred data wherein the full-body movement analysis comprises:
a comparison of the received synchronized foot pressure data points with model foot pressure data points;
an analysis of…(intertarsal joints); and
a timing analysis using…stamps
(i)    determining results of the movement analysis;
(j)    communicating the results […]; and
(h)    displaying the full-body results […], wherein the results…movement.
In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., one or more wearable garments with inertial sensors and pressure sensors, external cameras, a database, a software cloud and computer system, a processor, a “data capture system”, “synchronization module”, “central computing entity”, “communication system”, “smart device”, and/or an “input device”, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., one or more wearable garments with inertial sensors and pressure sensors, external cameras, a database, a software cloud and computer system, a processor, a “data capture system”, “synchronization module”, “central computing entity”, “communication system”, “smart device”, and/or an “input device”, these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figure 1 in Applicant’s specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20090163834 A1 by Wilssens (“Wilssens”), in view of PGPUB US 20170296116 A1 by McCarthy et al (“McCarthy”), further in view of PGPUB US 20140199672 A1 by Davidson (“Davidson”).
In regard to Claims 1 and 19, Wilssens teaches a […] movement analysis system for providing a quantitative movement assessment, comprising:
[employing] sensors;
(see, e.g., p77 in regard to employing “any suitable sensors for capturing physical parameters of a person's body or limbs, e.g. feet or gait”);
one or more wearable garments with pressure sensors;
(see, e.g., p47);
external cameras;
(see, e.g., p48);

a data capture system, paired with […] sensors…to record and capture video, [and], pressure data, […] sensor data and 3D motion body motion data during an individual’s movement;
a synchronization module wherein […] captured video, 3D body motion data, and pressure data is synchronized [using] a [common timebase]; and
(see, e.g., p53);
a […] computer system comprising:
(see, e.g., Figure 5, s3);
a memory, wherein instructions are stored;
(see, e.g., p70);
a database;
(see, e.g., p69);
a processor for executing the stored instructions and configured to:
(see, e.g., p70);
		[…]
conduct a […] movement analysis of the received data, wherein the synchronized video […], pressure and 3D body motion data is compared to model data…activities;
(see, e.g., p11, 63, and 71; see, e.g., p69 regarding employing a database of relationships and 3D graphic representations (“rule-based 3D model”));

determine results of the […] movement analyses, wherein the results contain visual data; and
[display] the results […] on a display screen […] and wherein the results are in digital model form, including 3D, the results including corrective and instructional actions in the form of synchronized […] visual motion feedback including annotation…individual;
		(see, e.g., F18-19 and p93);
Furthermore, to the extent to which the otherwise cited prior art may fail to teach all of the claimed limitations, however, in an analogous reference McCarthy teaches
[employing] inertial sensors;
(see, e.g., p57);
a data capture system to record and capture […] audio, pressure data, inertial sensor data, and 3D body motion data during an individual’s movement;
(see, e.g., p19-20);
a synchronization module wherein beat extraction is performed…timestamps…are identified, captured […], motion data, and pressure data is synchronized with audio using timestamps from a common timebase in the audio, and wherein the synchronized […], audio, motion captured data, and pressure data is transmitted through a communication system; 
(see, e.g., p128 in regard to beat mapping (“beat extraction”); see, e.g., p59 and 129 in regard to “synchronization module”; and, e.g., see, e.g., paragraphs 101-102 in regard to “transmitted…”);

a software cloud and computer system comprising:
(see, e.g., p127 and 170);
receive the transmitted data from the communication system;
store the received data in the database;
(see, e.g., paragraphs 101-102);
transfer the results to a device, wherein the results are…displayed on a display screen of the device
(see, e.g., p83 in regard to “transfer data to the music therapy center.”  In regard to the music therapy center comprising a “device” see, e.g., p125);

Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the features as taught by McCarthy to the system otherwise taught by Wilssens by employing inertial sensors, beat extraction, cloud client/server computing, and audio prompting based on the beat extraction as well additional data sources and audio synchronization, in order to add additional dimensions to the data analysis so as to provide better diagnostic outcomes for the subject and to increase the flexibility of the system.

	Furthermore, to the extent to which the otherwise cited prior art may fail to teach performing a “full-body movement analysis” potentially comprising movements of all of the subject’s limbs and torso, however, in an analogous reference Davidson teaches that functionality.  See, e.g., F3, F3, and F9 in regard to placing sensors into a garment so as to characterize the motion of the subject’s limbs and torso.  See, e.g., p45 in regard to characterizing the full-body motion of a golf swing.  See, e.g., p43 in regard to providing a motion analyses report by comparing the subject’s motions to a 3D ideal/trainer motion model.  See, e.g., p14 and 56 in regard to capturing 3D data for comparison.
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Specifically, it would have been obvious to have added employed the system as taught by the combination of McCarthy and Wilssens to characterize the subject’s full-body motion as taught by Davidson, by adding video and motion data capture of all of the subject’s limbs and torso by employing a sensorized garment and comparing those motions to a 3D ideal/trainer motion trainer model, in order to increase the flexibility of the system in terms of what subject movements could be analyzed.
In regard to Claim 2, Wilssens teaches there features.   See, e.g., F18-19 and p93.
In regard to Claims 3-9, see rejection of Claim 1 in regard to the claimed data sources.  In regard to the specifically claimed analyses (e.g., “dynamic foot pressure”), Wilssens teaches performing various analytics (see, e.g., p63) of human movement as well as Davidson also teaches performing analytics of human movement by comparing the subject’s motions to an 3D ideal/trainer model (p43).  To the extent that Applicant cites no specific algorithm or calculation that must be performed in regard to perform any of its claimed analyses, as well as because these analyses are neither specifically defined in Applicant’s specification nor are they terms of art that provide a metes and bounds, the cited teachings of Wilssens and Davidson (in combination with the additional features as taught by McCarthy) are within the BRI of the claimed analyses because they are analytic characterizations of human movement.
In regard to Claim 10, see rejection of Claim 1 and specifically see McCarthy at, e.g., p128-129.

In regard to Claims 11-12 and 20, Wilssens teaches providing detailed visual and graphical displays of synchronized data with textual annotations and comments (see, e.g., Figure 20).  Wilssens also teaches providing animations (see, e.g., p69 and 94).
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added animations to the visual and graphical displays to allow multiple dimensions of data to be visualized at the same time.

	Furthermore, while Wilssens teaches capturing video of the subject’s movements and synchronizing them with the other data capture it may not then teach outputting that video along with the analytics of that data
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the captured video to the visual and graphical displays as an additional layer in order to allow multiple dimensions of data to be visualized at the same time.
	Furthermore, to the extent that the visual displays are claimed to appear “color-coded” such printed matter has no functional relationship to the substrate upon which it appears (i.e., the claimed computer display) and thereby does not patentably distinguish over the cited prior art.  See MPEP 2111.05.
In regard to Claim 13, Wilssens teaches providing data plotted over time (see, e.g., F20).  
In regard to Claim 14, Wilssens teaches the visual display of calculations/scores (see, e.g., p93 and F20).  
In regard to Claims 15-16, Wilssens teaches providing reference values for other individuals plotted over time along with the subject (see, e.g., p92 and F20).  
In regard to Claim 17, McCarthy teaches transmitting data to a smart device (see, e.g., p101-102) and to the extent that transmitting to a second such device is claimed this is merely the duplication of parts and thereby does not patentably distinguish over the cited prior art.  See MPEP 2144.04(VI)(B).
In regard to Claim 18, Wilssens teaches providing detailed visual and graphical displays of synchronized data with textual annotations and comments (see, e.g., Figure 20).  McCarthy teaches providing an input device for comments in the form of a computer user interface (see, e.g., p77);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have employed the input device taught by McCarthy as a means to input comments to appear on the visual and graphical displays otherwise taught by Wilssens, in order to allow an analyst to provide additional context in regard to the data.
Response to Arguments
	Applicant argues on page 8 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image1.png
    252
    702
    media_image1.png
    Greyscale

Applicant’s argument is not persuasive.  The 101 rejection made supra does not identify, e.g., the garments, inertial sensors and pressure sensors, cameras, paired capture system, nor the claimed computing and display devices as being part of the abstract idea alleged to be able to be performed as a mental process.  Furthermore, the CAFC has identified collecting data (e.g., video, audio, pressure, inertial, and 3D body motion data), analyzing that data (e.g., synchronizing various data, conducting a motion analysis of the data by comparing it to model data), and then providing an output based on that analysis (e.g., providing a 3D display of the results of the motion analysis) as being a mental process and thereby abstract under 101 in decisions such as Electric Power Group and University of Florida Research.

	Applicant further argues on page 9 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image2.png
    425
    661
    media_image2.png
    Greyscale

Applicant’s argument is not persuasive.  As stated just supra, the 101 rejection does not identify, e.g., the garments, inertial sensors and pressure sensors, cameras, paired capture system, nor the claimed computing and display devices as being part of the abstract idea alleged to be able to be performed as a mental process.  And to the extent that Applicant claims, e.g., sensors for purposes of data gathering, computing devices for purposes of analyzing that gathered data, and computer displays for purposes of providing an output based on the result of that analysis such devices are not significantly more than Applicant’s claimed abstract idea itself.  See, e.g., the CAFC’s decisions in Electric Power Group and University of Florida Research in this regard.

	Applicant further argues on page 10 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image3.png
    201
    666
    media_image3.png
    Greyscale

Applicant’s argument is not persuasive.  The CAFC in Thales held that the invention claimed there was patent eligible under the two-part Mayo test because it improved the accuracy of the claimed sensors:

    PNG
    media_image4.png
    288
    492
    media_image4.png
    Greyscale

Id., slip. op., at page 11.
Applicant’s claimed invention does not result in any increase in accuracy of Applicant’s claimed sensors and is, thereby, not analogous to that of Thales.  Instead, Applicant claims its sensors for the generic, well-known, and conventional purpose of gathering various data, which is not significantly more than Applicant’s abstract idea itself.  Again, see, e.g., the CAFC’s decisions in Electric Power Group and University of Florida Research in this regard.	Applicant argues on page 10 of its Remarks in regard to the rejections made under 35 USC 103:

    PNG
    media_image5.png
    207
    666
    media_image5.png
    Greyscale

Applicant’s argument is not persuasive.  Applicant does not specify in its argument which of Applicant’s claimed limitations the cited prior art allegedly fails to teach so it is difficult to respond to Applicant’s argument.  Applicant does not claim, e.g., that its invention must not employ a “trainer, coach or other expert,” or the like.  Furthermore, Wilssens teaches an automated system of data analysis that does not necessarily require human intervention (see, e.g., p71).  Wilssens likewise teaches providing various displays that are “directed to the user” and include instructions “annotated over 3D digital output” (see, e.g., F18 and 19).

	Applicant further argues on page 11 of its Remarks in regard to the rejections made under 35 USC 103:

    PNG
    media_image6.png
    179
    623
    media_image6.png
    Greyscale

Applicant’s argument is not persuasive.  Applicant does not specify in its argument which of Applicant’s claimed limitations the cited prior art allegedly fails to teach so it is difficult to respond to Applicant’s argument.  Furthermore, Applicant claims “wherein the captured…data…is synchronized with audio data using the identified timestamps” and these limitations do not somehow require the beat of the music to stay constant throughout some entire period of time.  Furthermore, McCarthy, in fact, teaches performing an analysis of the patient’s movements while employing a baseline beat tempo that does not change for purposes of that analysis (see, e.g., p135).  
	Applicant’s further arguments on page 11 are addressed by the updated statements of rejection made supra.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715